Name: Regulation (EEC) No 1491/73 of the Council of 5 June 1973 modifying Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6 . 73 Official Journal of the European Communities No L 151 / 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1491/73 OF THE COUNCIL of 5 June 1973 modifying Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Commission shall calculate the variable component on the basis of the factor used for calculating the vari ­ able component for the current quarter instead of the factor which is not available ; Whereas the period of fifteen days left by these two provisions is destined especially to allow the Commis ­ sion to fix the variable components, and to allow the Member States to take necessary measures in order to ensure that the variable components can be applied as from the first day of each quarter of the calendar year ; whereas however this period has appeared to be too short in several cases ; and whereas this difficulty has become even more serious by the enlargement of the Community ; whereas it is therefore appropriate to prolong this period to twenty days, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 , 227 and 235 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Par ­ liament ; Whereas Article 6 (2) under (b) of Council Regulation (EEC) No 1059/69 ( J ) of 28 May 1969 , laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products, as last amended by Regulation (EEC) No 609/72 (2) ! provides that for calculating the variable component the Commission shall take into consideration the average cif price (excluding special cif prices) or the free-at-frontier price used when fixing the levies on each of the basic products in question , calculated for a period consisting of the first fifteen days of the month preceding the quarter for which the variable compon ­ ent is fixed and the two months immediately pre ­ ceding ; Whereas Article 7 ( 1 ) of that Regulation provides that, if one of the factors to be used for calculating the vari ­ able component has not been determined by the ' fifteenth of the month preceding the quarter for which this variable component must be fixed, the HAS ADOPTED THIS REGULATION : Article 1 In Article 6 (2) under (b) and in Article 7 ( 1 ) of Regula ­ tion (EEC) No 1059/69 the figure ' 15' is replaced by the figure ' 10 '. Article 2 This Regulation shall enter into force on the day following the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 5 June 1973 . For the Council The President A. LAVENS (  ) OJ No L 141 , 12 . 6 . 1969 , p . 1 . ( 2 ) OJ No L 75, 28 . 3 . 1972, p . 1 .